            Case: 1:15-cv-04968 Document #: 159 Filed: 04/19/19 Page 1 of 8 PageID #:1836




                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

        CARL HEMPHILL,

                   Plaintiff,
                                                         No. 15 CV 4968
                   vs.

        WEXFORD HEALTH SOURCES, INC.,                    Honorable Sharon Johnson Coleman
        SALEH OBAISI, ANN HUNDLY DAVIS,                  Magistrate Judge Mary M. Rowland
        LATONYA WILLIAMS, LOUIS SHICKER,
        MICHAEL LEMKE, DORRETTA O’BRIEN,

                   Defendant.



                   PLAINTIFF’S LOCAL RULE 56.1 STATEMENT OF MATERIAL FACTS


                   NOW COMES Plaintiff Carl Hemphill by his court-appointed attorneys, Foley & Lardner

        LLP, for his L.R. 56.1 Statement of Material Facts in Support of his Response to Wexford

        Defendants’ Motion for Summary Judgment and the Defendants Michael Lemke, Doretta

        O’Brien, and Louis Shicker’s Motion for Summary Judgment, states as follows:

                                                 EXHIBIT LIST

        Exhibit A: Dr. Hellerstein Report
        Exhibit B: Deposition of Dr. Ann Davis
        Exhibit C: Deposition of Dr. Saleh Obaisi
        Exhibit D: Deposition of Dr. Kennon Tubbs
        Exhibit E: Deposition of Michael Lemke
        Exhibit F: Deposition of Dr. Chadwick Prodromos
        Exhibit G: Deposition of LaTonya Williams
        Exhibit H: Deposition of Dr. Arthur Funk
        Exhibit I: Deposition of Louis Shicker
        Exhibit J: Deposition of Dorretta O’Brien
        Exhibit K: Deposition of Carl Hemphill
        Exhibit L: Deposition of Dr. Hellerstein




4844-3761-4740.1
            Case: 1:15-cv-04968 Document #: 159 Filed: 04/19/19 Page 2 of 8 PageID #:1837




                   1.   Plaintiff’s expert Dr. David Hellerstein received his bachelor’s degree from
                        Harvard College, a PhD from Stanford University, and his MD from University of
                        California, San Diego. He currently serves the Inspector General for the State of
                        California to monitor the quality of care for California’s prison system. Ex. A, p.
                        2. As a consultant to the Inspector General, the state of California and a federal
                        receivership appointed over the California Department of Corrections relies on
                        Dr. Hellerstein’s opinion in terms of monitoring and evaluating the quality of
                        care. (Ex. L, 30:19-31:14) Dr. Hellerstein has served as an expert witness in
                        correctional healthcare in numerous prisoner’s rights cases. He previously served
                        as the Chief Medical Director Medical and Public Health Programs, Division of
                        Correctional Health Care Services, California Department of Corrections and
                        Rehabilitation. He led the team that developed, piloted, and implemented a
                        computer-based Inmate Patient Scheduling, Tracking, and Quality Monitoring
                        System that was subsequently used throughout the California Prison system. It is
                        Dr. Hellerstein’s opinion, as an expert in correctional medicine, that the health
                        care provided to Plaintiff for his shoulder while incarcerated at Stateville
                        Correctional Center fell below the standard of care. Ex. A, p. 3.

                   2.   When Plaintiff was first incarcerated he was not informed of how IDOC policies
                        and procedures worked. (Ex. K, 18:20-22).

                   3.   On April 19, 2013, Plaintiff presented to Dr. Ann Davis with shoulder pain. Dr.
                        Davis found Plaintiff had tenderness over his right acromioclavicular joint and
                        pain with external and internal rotation of the shoulder. (Ex. B, 35:21-25). Dr.
                        Davis prescribed Plaintiff a stronger anti-inflammatory medicine than what he
                        was currently receiving and scheduled him with Dr. Obaisi for an injection on
                        right AC joint for April 23, 2013. (Ex. B, 38:17-25; Ex. C, 50:21-51:9).

                   4.   Plaintiff was not seen on April 23, 2013 due to “no provider” and he was
                        rescheduled for April 28, 2013. There is no notation in Plaintiff’s medical file
                        indicating he was seen on April 28, 2013 and the next entry for a medical visit is
                        dated May 31, 2013 with a medical technician and at which Plaintiff complained
                        he cannot sleep because of the pain in this shoulder. The medical technician
                        scheduled Plaintiff to see a doctor on June 4, 2013, this did not occur. (Ex. C,
                        51:18-53:18; Ex. D. 45:17-23)

                   5.   In June 2013, a Wexford nurse informed Plaintiff he needed an MRI on his
                        shoulder in order to diagnose the problems and figure out a proper treatment plan.
                        (Ex. K, 38:6-13.).

                   6.   On June 6, 2013, Dr. Obaisi saw Plaintiff, scheduled an x-ray of Plaintiff’s right
                        shoulder, and scheduled a one-week follow up. The one week follow up did not
                        occur. (Ex. D, 45:23-46:12). Dr. Obaisi did not next see Plaintiff until June 26,
                        2013. At this examination Plaintiff complained of shoulder pain and stated his
                        current medication was not helping, and Dr. Obaisi ordered a 90-day supply of a



                                                         2
4844-3761-4740.1
            Case: 1:15-cv-04968 Document #: 159 Filed: 04/19/19 Page 3 of 8 PageID #:1838




                         different non-steroidal anti-inflammatory (NSAID) with no scheduled follow up.
                         (Ex C., 63:6-24; Ex. D, 46:22-47:2).

                   7.    At this point, there is an emerging pattern of delayed and failed follow up
                         appointments. (Ex. A, p. 4). In the correctional setting it is incumbent on the
                         institution to have a process in place to ensure that cancelled or rescheduled
                         appointments take place to maintain good medical care, however, due to the many
                         cancelled and rescheduled appointments in early 2013, this process failed
                         Plaintiff. (Ex. A., p. 4).

                   8.    On July 24, 2013, Plaintiff wrote a letter to Utilization Management of Wexford
                         Health Resources in which Plaintiff requested copies of Wexfords medical
                         policies and procedures for inmates with medical issues and to go to U of I for an
                         MRI or surgery on his shoulder. This is no apparent response to this record. (Ex.
                         A, p. 5)

                   9.    On July 28, 2013, Plaintiff filed a Medical Treatment Grievance in which Plaintiff
                         complains of chronic shoulder pain and requests to have an MRI, plus surgery,
                         and a consult with a doctor at UIC or U of I. (Ex. E, 55:18-21). This grievance
                         was not addressed by a grievance officer until October 22, 2014 and was signed
                         off by the chief administrative officer on October 24, 2014. (Ex. E, 57:6-11; Ex.
                         A, p. 5). Michael Lemke, the former warden for Stateville stated that taking more
                         than a year to respond to a grievance is “a bit long.” (Ex. E, 60:23-61:6).

                   10.   In Dr. Hellerstein’s expert opinion, the grievance process at Stateville
                         Correctional Center was defective. Health care problems are usually time critical
                         and patients likely suffer harm if issues are not addressed timely. No grievance
                         process involving management of an ongoing medical condition should be
                         allowed to take over a year to adjudicate (Ex. A, p. 6). The grievance process as
                         Stateville did not provide for adequate review of medical care. The process left
                         inmates (and Plaintiff) with legitimate concerns over medical care with no
                         recourse. The Illinois Department of Corrections/Stateville Correctional Center's
                         grievance process denied Mr. Hemphill access to the health care to which he was
                         constitutionally entitled. (Ex. A, p. 6).

                   11.   It is the standard of care that requests for medical services and grievances be
                         included in a patient’s medical services chart. (Ex. L, 76:2-15).

                   12.   Even though Plaintiff received a cortisone shot on July 31, 2013, he continued to
                         have pain in his right shoulder and complained of that pain on August 31, 2013,
                         September 9, 2013, and September 11, 2013 to nurses at Stateville. (Ex. F, 78:17-
                         20). In fact, Plaintiff testified his shoulder pain got worse at this injection. (Ex.
                         K, 56:7-11)

                   13.   At this time, Plaintiff had carried a diagnosis of should impingement syndrome
                         for over six months without significant improvement. The standard of care


                                                           3
4844-3761-4740.1
            Case: 1:15-cv-04968 Document #: 159 Filed: 04/19/19 Page 4 of 8 PageID #:1839




                         required Dr. Obaisi and Plaintiff’s medical providers to order an MRI to look for
                         other causes of Plaintiff’s symptoms or to refer him to an orthopedist. (Ex. A, p.
                         7)

                   14.   On October 11, 2013, Plaintiff filed another grievance complaining of shoulder
                         pain and requesting consultation with an outside university affiliate. This
                         grievance was reviewed on October 17, 2014 and contained virtually an identical
                         response to Plaintiff’s July 28, 2013 grievance. (Ex. A., p. 7).

                   15.   On December 30, 2013, Plaintiff submitted an Offender Sick Call/Medical
                         Services Request in which he requested to be sent out of an MRI and complained
                         that his shoulder felt like it’s “on fire”. (Ex. F, 88:15-18; 90:2-4). Likewise,
                         Plaintiff submitted another Offender Sick Call/Medical Services Request dated
                         January 31, 2014 complaining of right shoulder pain and stating he had not
                         received a response to his request for medical treatment. (Ex. F, 94:1-11)

                   16.   On February 7, 2014, Louis Shicker emailed Dr. Obaisi asking for a synopsis of
                         Plaintiff’s care, especially related to shoulder pain. (Ex. D, 55:21-25). Dr. Obaisi
                         responded on February 11, 2014 that the cortisone injection given on July 31,
                         2013 gave relief until October 30, 2013 and that Dr. Obaisi has not heard from
                         him since. (Ex. A, p. 7). Dr. Obaisi admitted he did not review any of Plaintiff’s
                         medical records before responding. (Ex. C, 145:15-24). Dr. Tubbs testified that
                         he “certainly would have reviewed a medical record before sending a reply.” (Ex.
                         D, 58:1-6). Dr. Obaisi’s response was inaccurate and misleading. (Ex. A, pp. 7-
                         8)

                   17.   On February 13, 2014, Plaintiff was seen by a nurse and reported pain of 8 out of
                         10. (Ex. C, 81:9-82:3).

                   18.   On March 5, 2014, Plaintiff was scheduled to see the medical director, Dr. Obaisi,
                         but this appointment was rescheduled to April 4, 2014 due to “no provider.”
                         Plaintiff’s April 4, 2014 was again rescheduled to May 1, 2014 because “no
                         provider available. In the interim, Plaintiff filed a two medical health service
                         requests dated March 17, 2014 and April 25, 2014 requesting to see Dr. Obaisi, to
                         have a cortisone shot, and to have an MRI. (Ex. D, 107:1-108:4). Plaintiff was
                         also consistently in pain from his last injection until May 1, 2014. (Ex K, 64:17-
                         14).

                   19.   Plaintiff was not seen at scheduled appointments on September 26, 2014, October
                         9, 2014, October 11, 2014, October 15, 2014. (Ex. A, p. 9).

                   20.   A doctor can provide access to care that a nurse cannot as a result, there are
                         situations where it is inappropriate to see a nurse and instead a doctor is needed
                         because a doctor can provide greater access to care. (Ex. L, 81:18-82:6). It is
                         entirely reasonable for a patient to wait to see a doctor rather than see a nurse
                         because a doctor can provide greater access to care. Id.


                                                          4
4844-3761-4740.1
            Case: 1:15-cv-04968 Document #: 159 Filed: 04/19/19 Page 5 of 8 PageID #:1840




                   21.   On November 12, 2014, Plaintiff saw Dr. Obaisi and Dr. Obaisi noted that
                         Plaintiff had pain in his right shoulder that was “no better x 2 years” (meaning the
                         pain had not resolved after two years). (Ex. C, 97:5-17). Dr. Obaisi order two
                         more months of anti-inflammatories (naproxen), a drug Plaintiff has previously
                         been prescribed and which did not previously alleviate Plaintiff’s pain. (Ex. C,
                         97:18-98:8.) This was a missed opportunity. Dr. Obaisi should have referred
                         Plaintiff for an MRI or to an outside specialist after three to six months of
                         conservative therapy but here, Dr. Obaisi acknowledges Plaintiff was “no better”
                         after two years but Dr. Obaisi continued to prescribe the same treatment. (Ex. A,
                         p. 10)

                   22.   On February 11, 2015, Plaintiff saw PA Williams who referred Plaintiff to Dr.
                         Obaisi because PA Williams believe Plaintiff’s condition was chronic and her
                         “hands were tied” so she wanted Dr. Obaisi to reassess Plaintiff. (Ex. G, 52:23-
                         54:15). On March 4, 2015, Dr. Obaisi saw Plaintiff and Plaintiff again
                         complained for shoulder pain. (Ex. C, 99:8-13). Dr. Obaisi again prescribed the
                         same medicine he prescribed in November 2014 despite Plaintiff continuing to
                         complain of shoulder pain. (Ex. C, 100:3-12).

                   23.   On April 15, 2015, Plaintiff saw a nurse and complained of pain in his right
                         shoulder that radiated down the right side of his back. (Ex. C, 101:20-23)

                   24.   On June 4, 2015, Dr. Obaisi referred Plaintiff for an outside orthopedic
                         evaluation. Dr. Obaisi’s request was approved on June 9, 2015. (Ex. A, p. 10.)
                         Plaintiff continued to make complaints of shoulder pains after he was referred to
                         see an outside specialist, including but not limited to in September 2015,
                         November 2015, January 2016, and February 2016. (Ex. G, 111:16-24, 112:13-
                         17; 113:6-16; 115:3-6; Ex. C, 121:19-23).

                   25.   On January 14, 2016, Wexford commented that Plaintiff’s university appointment
                         still had not been scheduled for his outside consultation and Plaintiff was
                         scheduled to been seen by a local provider on April 15, 2016 (Id.). Plaintiff
                         missed his April 15, 2016 appointment because notice and transportation/security
                         was not feasible (Ex. A, p. 10; Ex. H, 68:11-69:2).

                   26.   More than three years after Plaintiff first presented with shoulder pain, he
                         ultimately had an MRI in May 2016 and an orthopedist proceed with surgery on
                         Plaintiff. (Ex. A, p. 11). The orthopedist made a preoperative diagnosis of
                         chronic impingement syndrome and degenerative arthritis right acromioclavicular
                         joint. The preoperative and postoperative diagnosis from the orthopedist that
                         performed surgery on Plaintiff’s right shoulder was identical. (Ex. F, 140:21-
                         141:6)

                   27.   Dr. Obaisi exhibited deliberate indifference for Plaintiff’s medical condition and
                         for treatment of inmates generally.


                                                          5
4844-3761-4740.1
            Case: 1:15-cv-04968 Document #: 159 Filed: 04/19/19 Page 6 of 8 PageID #:1841




                         a. In response to questioning about Plaintiff’s description of his pain as 8 out of
                            10, Dr. Obaisi replied “Eight to 10. Eight to 10, yeah. He should be on gurney,
                            according to the pain-level scale.” (Ex. C, 82:2-4)

                         b. In response to whether it was reasonable for it to take over two years for
                            Plaintiff to get secondary treatment Dr. Obaisi replied “For impingement
                            syndrome, the answer is yes…because impingement syndrome, this is the way
                            it’s created. It’s just—nothing threatening anybody life. It’s not threatening
                            the muscle strength or the joint. You can wait and treat conservatively as long
                            as you want….” (Ex. C, 138:3-21).

                         c. In response to questioning about whether Dr. Obaisi believed Plaintiff’s
                            complaint to a nurse that Plaintiff was in pain, Dr. Obaisi replied “That is a
                            lie. I don’t care what he tell the nurse. It’s what he tell me.” (Ex. C, 144:17-
                            145:10).

                         d. In response to questioning about Plaintiff’s grievances, Dr. Obaisi responded,
                            “No, I did not see the grievances. The grievances are a mode for Mr. Hemphill
                            and all of them to file lawsuit. I say that at the beginning. That's the way they
                            are -- they are in business. I sell medicine. You sell law. He sell pain. I have --
                            every single inmate here have a lawsuit. Some of them have three, four, five
                            lawsuits. Is that something reasonable? Unreasonable.” (Ex. C, 149:2-11).

                   28.   For the period of 2013 to 2015, nursing staffing was difficult at times and the
                         IDOC was trying to “revamp their sick call process as well”. (Ex. I, 18:14-19:4).
                         The IDOC was attempting to revamp the sick call process because it found that
                         “there [were] often delays” in healthcare personnel reviewing and responding to
                         sick call requests. (Ex. I, 19:22-20:17) There were also gaps in the staffing levels
                         Wexford was required to maintain pursuant to its contract, including in nursing,
                         medical staff, mid levels and medical director and this caused problems in people
                         having to work overtime, lower staffing capabilities and could have caused
                         problems in getting to see patients during sick call. (Ex. I, 19:5-21).

                   29.   The IDOC was aware of delays in responding to sick call requests. (Ex. I, 19:22-
                         20:17)

                   30.   The IDOC also had problems with coordinating and scheduling outside provider
                         appointments with the University of Illinois and there were “long delays in getting
                         people in to see their consults.” (Ex. I, 22:1-21). Further, trying to schedule
                         inmates within a reasonable time was difficult so patients (inmates) would not see
                         their consultants “for a while.” (Ex. I, 22:22-23:10).

                   31.   It was a coordinated effort between Wexford and the IDOC to ensure inmates
                         would be able to see their medical consultants within a reasonable time period.
                         (Ex. I, 24:15-19). It was the warden’s responsibility to ensure an inmate was


                                                           6
4844-3761-4740.1
            Case: 1:15-cv-04968 Document #: 159 Filed: 04/19/19 Page 7 of 8 PageID #:1842




                         safely transferred to and from his medical consultant appoint. (Ex. E, 19:16-
                         20:7).

                   32.   IDOC had an expectation that medical consultations would be carried quickly and
                         this expectation was conveyed from IDOC to Wexford. (Ex. I, 26:10-13; 27:5-7).

                   33.   It was Michael Lemke’s responsibility, as warden for Stateville, to ensure the
                         contract between IDOC and Wexford for medical treatment was properly
                         honored. (Ex. E, 19:16-20:7). Likewise, Dorretta O’Brien as assistant warden has
                         similar responsibilities including ensuring inmates had access to the medical
                         professionals and that they were seen as needed by the medical professionals.
                         (Ex. E, 82:12-83:10).

                   34.   The IDOC conducted periodic audits of Wexford to ensure was providing
                         adequate medical treatment and to ensure Wexford was following policies and
                         procedures. (Ex. E, 22:18-23:10; Ex. J, 9:22-11:4).

                   35.   The grievance process at Stateville was inadequate. (Ex. A, p.12). Stateville’s
                         responses to Plaintiff’s grievances were unduly delayed. The grievance process at
                         Stateville failed Plaintiff. (Ex. A, p. 12).


        Dated: April 19, 2019
                                                    Respectfully submitted,

                                                    FOLEY & LARDNER, LLP

                                                    By: /s/ Andrew T. McClain
                                                    One of the Attorneys for Plaintiff, CARL HEMPHILL

                                                    David B. Goroff
                                                    Andrew T. McClain
                                                    FOLEY & LARDNER LLP
                                                    321 North Clark Street, Suite 2800
                                                    Chicago, Illinois 60654-5313
                                                    (312) 832-4500
                                                    (312) 832-4700 (facsimile)
                                                    dgoroff@foley.com
                                                    amcclain@foley.com




                                                         7
4844-3761-4740.1
            Case: 1:15-cv-04968 Document #: 159 Filed: 04/19/19 Page 8 of 8 PageID #:1843




                                         CERTIFICATE OF SERVICE

                I, Andrew T. McClain, an attorney, certify I electronically filed the foregoing document
        with the clerk of court for the Northern District of Illinois, using the electronic case filing system
        of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys of
        record in this case.




                                                              /s/ Andrew T. McClain




                                                          8
4844-3761-4740.1
